Citation Nr: 0816614	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-20 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation higher than 30 
percent for service-connected idiopathic pericarditis with 
fibrosing mediastinitis. 

2.  Entitlement to an initial evaluation higher than 10 
percent for service-connected major depressive disorder.  


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1999 to March 
2004.  

This matter returns to the Board of Veterans' Appeals (Board) 
following Remands issued in October 2005 and February 2007.  
This matter was originally on appeal from an April 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which 
granted the veteran's claims of service connection for 
idiopathic pericarditis with fibrosing mediastinitis and 
major depressive disorder and assigned evaluations of 30 
percent and 10 percent, respectively, effective March 3, 
2004.  The St. Petersburg RO adjudicated the veteran's claim 
due to its participation in the Benefits Delivery at 
Discharge Program (BDD).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The evidence does not show that the veteran's idiopathic 
pericarditis with fibrosing mediastinitis is manifested by 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  

3.  The evidence does not show that the veteran's idiopathic 
pericarditis with fibrosing mediastinitis more nearly 
approximates the criteria associated with a 60 or 100 percent 
rating under Diagnostic Code 6845.  

4.  The evidence of record shows that symptomatology 
associated with the veteran's major depressive disorder 
results in something less than total occupational impairment 
but sufficient occupational impairment to support a finding 
that the veteran's psychiatric disability more nearly 
approximates the criteria associated with a 70 percent rating 
under Diagnostic Code 9411.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent 
for the veteran's service-connected idiopathic pericarditis 
with fibrosing mediastinitis have not been met or 
approximated for the entire appeal period.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.97, 4.104, Diagnostic Code 6845-7002. 
(2007). 

2.  The criteria for an initial rating of 70 percent for the 
veteran's service-connected major depressive disorder have 
been approximated for the entire appeal period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9434 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in July 2007, the RO advised the 
veteran of how VA determines the disability rating once a 
disability is found to be service-connected, thoroughly 
described the type of evidence VA considers in assigning a 
disability rating, and specifically asked the veteran to 
submit any information and evidence in his possession that 
pertained to his claims.  The RO also listed the evidence 
already received, the evidence VA was responsible for 
obtaining, and the evidence VA made reasonable efforts to 
obtain in support of his appeal.  The RO further explained 
how VA determines the effective date once a claim has been 
granted.   

Although the July 2007 VCAA notice letter did not precede the 
April 2004 rating decision, such timing defect does not harm 
the veteran as the veteran's claims for service connection 
were granted at that time.  Furthermore, the March 2007 VCAA 
notice letter fully satisfied notice requirements and was 
followed by readjudication of the initial rating claims in 
November 2007.  

During the course of this appeal, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
held that certain notice elements were required for an 
increased rating claim.  However, the Court drew a 
distinction between the notice requirements for a claim 
involving an initial disability rating and a claim for 
additional (increased) compensation of an already service-
connected disability and only indicated that the notice 
requirements were relevant to claims for increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).  As the issue on appeal involves entitlement to a 
higher initial rating, the Board finds that no discussion of 
VA's compliance with the notice elements outlined in Vazquez 
is necessary in this case.  

The Board further notes that the RO provided the veteran with 
a copy of the April 2004 rating decision, the June 2005 
Statement of the Case (SOC), and the November 2007 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claims, pertinent laws and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's VA treatment records from March 2004 to October 
2007, as pursuant to the February 2007 Board Remand.  The 
Board observes that the veteran's service medical records are 
associated with the claims folder to include medical 
examination reports dated in December 2003 and January 2004.  
The RO also scheduled the veteran for a medical examination 
with respect to his claimed disabilities in June 2005; 
however, the veteran did not appear for the scheduled 
examinations and has offered no explanation for his failure 
to appear.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to this appeal that 
needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  The Board further finds that the RO 
complied with its prior Remands.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the Board will proceed with 
appellate review.  

Initial Ratings - General

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

An appeal from the initial assignment of a disability rating, 
such as in this case, requires consideration of the entire 
time period involved, and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Higher Initial Rating for Idiopathic Pericarditis with 
Fibrosing Mediastinitis

The veteran's service-connected idiopathic pericarditis with 
fibrosing mediastinitis is currently assigned a 30 percent 
disability rating under Diagnostic Code 6845-7002.  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2007).  The hyphenated 
diagnostic code in this case indicates that chronic fibrosis 
(i.e., fibrosing mediastinitis) under Diagnostic Code 6845 is 
the service-connected disease and that pericarditis under 
Diagnostic Code 7002 is the residual condition.  

In order for the veteran to receive the next higher 
disability rating of 60 percent under Diagnostic Code 7002 
(pericarditis), the evidence should show that his idiopathic 
pericarditis with fibrosing mediastinitis is manifested by 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7002 (2007).  

The Board that that the veteran did not report for the heart 
examination scheduled in June 2005.  Thus, no test results 
from such medical examination are available for review with 
respect to the veteran's increased rating claim.  
Nonetheless, the Board has reviewed the veteran's VA 
treatment records from March 2004 to October 2007 and finds 
no evidence to support the assignment of a 60 percent 
disability rating for any time relevant to the current appeal 
period.  38 C.F.R. § 3.655 (2007).  The veteran's VA 
treatment records contain no findings of congestive heart 
failure or show a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope.  Additionally, the treatment records 
do not show that that the veteran's disability is manifested 
by left ventricular dysfunction with an ejection fraction of 
30 to 50%.  Rather, a February 2007 cardiology diagnostic 
study consult record notes that the veteran's left ventricle 
was normal in size and there was normal left ventricular wall 
thickness with an ejection fraction of 60 to 65% at that 
time.  Therefore, the Board finds that entitlement to an 
increased rating for the veteran's idiopathic pericarditis 
with fibrosing mediastinitis under Diagnostic Code 7002 is 
not warranted.  

The Board further notes that the veteran is not entitled to 
an increased rating for his service-connected disability 
under Diagnostic Code 6845 for chronic pleural effusion or 
fibrosis as there is no evidence of record to show that the 
veteran's disability more closely approximates the criteria 
associated with a 60 percent or 100 percent disability 
evaluation under that diagnostic code.  38 C.F.R. § 4.97, 
Diagnostic Code 6845 (2007).  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
rating in excess of 30 percent for the veteran's service-
connected idiopathic pericarditis with fibrosing 
mediastinitis as a review of the available evidence fails to 
reveal any additional functional impairment associated with 
such disability to warrant consideration of alternate rating 
codes.   

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an initial rating higher than 30 percent for the veteran's 
service-connected disability for the entire appeal period.  

While the veteran has indicated that his claimed disability 
affects his employability, such has been contemplated in the 
assignment of the current 30 percent schedular evaluation.  
The available evidence does not reflect that the disability 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted in 
this case.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Higher Initial Rating for Major Depressive Disorder

The veteran's service-connected major depressive disorder is 
presently assigned a 10 percent rating under 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).  A 10 percent rating is 
prescribed when there is evidence of occupation and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
General Rating Formula for Mental Disorders (2007).  

In order for the veteran to receive the next higher 
disability rating of 30 percent under the General Rating 
Formula for Mental Disorders, the evidence must show that his 
psychiatric disability more closely approximates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders (2007).  

The Board notes that the medical evidence clearly shows that 
the symptomatology associated with the veteran's major 
depressive disorder meets the criteria for a 30 percent 
disability rating.  Although a review of the record reveals 
no evidence of suspiciousness as a symptom of the veteran's 
psychiatric disability, the evidence shows depressed mood and 
anxiety, frequent panic attacks, chronic sleep impairment and 
mild memory loss due to his major depressive disorder.  
Indeed, the service medical records include a January 2004 
psychiatric examination report, which notes that the veteran 
demonstrated depressive as well as anxiety symptoms at that 
time.  The examination report also indicates that the January 
2004 psychiatric examiner found the veteran's complaint of 
unrestful sleep and forgetfulness in day-to-day life 
credible.  VA treatment records subsequent to service show 
that the veteran continues to manifest the symptomatology 
noted in the January 2004 examination report and additionally 
experiences panic attacks due to his psychiatric disability.  
The veteran's VA treatment records further show that he has 
been prescribed psychiatric medication to manage such 
symptomatology.

In order for the veteran to receive the next higher 
disability rating of 50 percent, the evidence must show that 
his psychiatric disability more closely approximates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders (2007).  

After review of the medical evidence, the Board additionally 
finds that the manifestations of the veteran's psychiatric 
disability meet the schedular criteria for the next higher 50 
percent rating.  In so finding, the Board recognizes that the 
medical evidence does not show that the veteran's psychiatric 
disability has been manifested by flattened affect; 
circumstantial, circumlocutory or stereotyped speech; and 
impaired judgment at any time relevant to the current appeal.  
Indeed, mental health examiners typically described the 
veteran's affect as congruent to mood, his speech as logical, 
sequential, and goal-oriented, and his judgment  as good, 
fair, or intact.  Nevertheless, the medical evidence does 
show that the veteran demonstrates frequent panic attacks, 
memory impairment, disturbances in motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  Specifically, the VA treatment records 
reveal that the veteran reported having "a lot" of panic 
attacks in May 2004, show that the veteran has a history of 
forgetting or not showing up to scheduled appointments at the 
VA medical center (VAMC) from which he obtains treatment 
since discharge from service in March 2004, has frequently 
reported lack of motivation and depressed or anxious mood 
when seeking mental health treatment since service, and has 
complained of feeling withdrawn from others to include his 
wife and was apparently divorced from his wife during the 
course of this appeal.  The medical evidence also suggests 
that the veteran demonstrates some difficulty in 
understanding complex commands as well as impaired abstract 
thinking.  Specifically, the January 2004 psychiatric 
examiner noted that the veteran objectively demonstrated some 
psychomotor slowing at that examination and a September 2004 
VA health provider noted that the veteran manifested slurred 
speech and was difficult to understand at that time.   

In order for the veteran to receive the next higher 
disability rating of 70 percent, the evidence should show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, General 
Rating Formula for Mental Disorders (2007).  

After review of the evidence, the Board further resolves the 
benefit of the doubt in favor of the veteran in finding that 
his psychiatric symptomatology more closely approximates the 
criteria for a 70 percent disability rating.  Although the 
veteran does not demonstrate much of the symptomatology 
contemplated in the criteria for a 70 percent rating, the 
Board particularly notes the veteran's continued suicidal 
ideation as documented in April 2004 and March 2007 VA 
treatment reports (when considered with the veteran's history 
of suicidal ideation in service), his impaired impulse 
control as evidenced by his March 2007 account to a mental 
health examiner of having recently served five months in jail 
for domestic assault, and his unstable work history 
characterized by periods of unemployment and jobs of short 
duration since service.  The Board further notes that a VA 
mental health examiner wrote in an April 2004 treatment 
record that the veteran appeared to be unable to cope with 
the direct and indirect consequences of his heart procedure 
in 2002, which marked the beginning of his depression in 
service.  In light of such evidence, the Board finds that the 
veteran's overall psychiatric disability picture approximates 
occupational and social impairment with deficiencies in most 
areas such as work and family relations for the entire appeal 
period.  

The Board notes, however, that the evidence does not indicate 
that the veteran is entitled to the next higher disability 
rating of 100 percent at any time relevant to the current 
appeal period.  A 100 percent rating requires evidence of 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
The veteran is not shown to have total occupational and 
social impairment and does not demonstrate any of the 
symptomatology contemplated in the criteria for a 100 percent 
disability rating. 

Moreover, the record reflects that mental health examiners 
have typically assigned a GAF score of 55 during the course 
of this appeal and the veteran was previously assigned a GAF 
score of 48 when he was hospitalized in May 2003 for 
worsening depressive symptoms and suicidal ideation in 
service.  The GAF is a scale reflecting the "'psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness'" from 0 to 100, with 100 
representing superior functioning in a wide range of 
activities and no psychiatric symptoms.  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  
GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job) and scores ranging from 51 to 60 reflect some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The Board 
notes that the conclusion that the veteran's psychiatric 
disability warrants a 70 percent rating for the entire appeal 
period includes consideration of assigned GAF scores.  
38 C.F.R. § 4.1 (2007).     

For the foregoing reasons, the Board finds that the veteran 
is entitled to a 70 percent disability rating for his 
service-connected major depressive disorder on a schedular 
basis.  

While the veteran has reported psychiatric disability affects 
his employability, such has been contemplated in the 
assignment of the current 70 percent schedular evaluation.  
The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.


ORDER

Entitlement to an initial evaluation higher than 30 percent 
for service-connected idiopathic pericarditis with fibrosing 
mediastinitis is denied for the entire appeal period. 

Entitlement to an initial evaluation of 70 percent for 
service-connected major depressive disorder is granted for 
the entire appeal period, subject to the laws and regulations 
governing the payment of monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


